               Case MDL No. 2961 Document 100 Filed 09/03/20 Page 1 of 3



                           BEFORE THE UNITED STATES JUDICIAL
                           PANEL ON MULTIDISTRICT LITIGATION


IN RE: CERTAIN UNDERWRITERS AT
LLOYD’S, LONDON, COVID-19 BUSINESS MDL No. 2961
INTERRUPTION PROTECTION
INSURANCE LITIGATION

               PLAINTIFF 632 METACOM, INC. D/B/A HOMETOWN TAVERN
                 REPLY BRIEF IN SUPPORT OF TRANSFER PURSUANT TO
               28 U.S.C. § 1407 IN THE SOUTHERN DISTRICT OF NEW YORK

           Plaintiff 632 Metacom, Inc. d/b/a Hometown Tavern files this reply in support of pretrial

consolidation. Consensus among plaintiffs and a restaurant trade group responding to the Panel’s

order is that consolidation for pretrial proceedings is appropriate. See Docs. 10, 37, 59, 61, 67,

68, 70. Plaintiff 632 Metacom supports consolidation of the Lloyd’s cases for largely the same

reasons identified in those briefs. The Lloyd’s cases involve common factual questions,

consolidation would promote judicial efficiency and avoid inconsistent rulings, and any

individual issues would not undermine the efficiency gains.

           The Southern District of New York is the most appropriate forum for the consolidated

actions. Relevant factors for selecting a transferee forum include the congestion and bandwidth

of the potential transferee districts, the ease of access to the potential transferee districts, and the

availability of experienced and skilled jurists. See, e.g., In re Fisher-Price Rock ‘N Play Sleeper

Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2903, 2019 WL 4010712, at *2 (J.P.M.L.

2019). Lloyd’s’ United States headquarters are based in the Southern District of New York,

making it the most convenient location for the defendant and the likely location of many of the

relevant witnesses. The Southern District of New York also is conveniently located for all

parties.
           Case MDL No. 2961 Document 100 Filed 09/03/20 Page 2 of 3



       While there are many exceptionally qualified judges in the Southern District of New

York, Plaintiff supports consolidation in front of the Hon. Ronnie Abrams. Plaintiff’s case is

pending in front of Judge Abrams, and the parties already are in the midst of briefing on a

motion to dismiss. Moreover, Judge Abrams is not presiding over any MDL, suggesting that she

has the bandwidth to handle such a case effectively and expeditiously.

       Plaintiff 632 Metacom d/b/a Hometown Tavern requests consolidation before Judge

Abrams in the Southern District of New York.



Dated: September 2, 2020                            By:     /s/ Patrick J. Stueve
                                                    Patrick J. Stueve
                                                    STUEVE SIEGEL HANSON LLP
                                                    460 Nichols Road, Suite 200
                                                    Kansas City, Missouri 64112
                                                    Tel.: 816-714-7100
                                                    Fax: 816-714-7101
                                                    stueve@stuevesiegel.com

                                                    Counsel for these Plaintiff 632
                                                    Metacom, Inc.




                                            1
            Case MDL No. 2961 Document 100 Filed 09/03/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed

on September 2, 2020 via the electronic filing system of the United States Judicial Panel on

Multidistrict Litigation, which will automatically serve all counsel of record.


                                                 By: /s/ Patrick J. Stueve




                                             2
